Case 7:21-mj-07346-UA Document 3 Filed 07/27/21 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

July 27, 2021

Hon. Judith C. McCarthy
United States Magistrate Judge
United States Courthouse

300 Quarropas Street

White Plains, NY 10601

Re: United States v. Koeper
21 Mag. 7346

Dear Judge McCarthy:

The defendant in the above matter has been arrested.
Accordingly, the United States respectfully moves to unseal the
complaint in this matter.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

 

 

/8
By:
James McMahon
Assistant United States Attorney
(914) 993-1936
SO ORDERED:
o~ Abed LR 7 fF} , La Ve oD
HON. JUDITH C. McCARTHY Fa P-202/

United States Magistrate Judge

 
